Name: Commission Regulation (EEC) No 761/81 of 20 March 1981 amending Community quantitative limits fixed for imports of certain textile products originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3 . 81 Official Journal of the European Communities No L 80/27 COMMISSION REGULATION (EEC) No 761/81 of 20 March 1981 amending Community quantitative limits fixed for imports of certain textile products originating in certain third countries the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, i HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries (*), as last amended by Regulation (EEC) No 3067/80 (2), and in particular Articles 7 and 15 thereof, Whereas, by Commission Regulation (EEC) No 3063/79 (3), quantitative limits agreed with third coun ­ tries are shared between the Member States for 1980 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas certain supplier countries have asked that the allocation of Community quantitative limits among Certain Member States shares of Community quantita ­ tive limits for textile products as originating in certain third countries, as fixed in Annex IV to Regulation (EEC) No 3059/78 , are hereby amended for 1980 as laid down in the Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 March 1981 . For the Commission Wilhelm HAFERKAMP Vice-President 0) OJ No L 365, 27 . 12 . 1978 , p . 1 . (3 ) OJ No L 347, 31 . 12 . 1979, p . 1 . R OJ No L 322, 28 . 11 . 1980, p . 17 . No L 80/28 Official Journal of the European Communities 26 . 3 . 81 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1980 5 60.05 AI II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) 22' bbb) ccc) ddd) eee) 60.05-01 ; 27 ; 28 ; 29 ; 30 ; 33 ; 36 ; 37 ; 38 Outer garments and other arti ­ cles, knitted or crocheted, not elastic or rubk # rized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip ­ overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres Poland D I EEC 1 000 pieces 300 80 1 591 110 62.04 AIII BUI 62.04-25 ; 75 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Woven pneumatic matt ­ resses Hungary F UK EEC Tonnes 466-8 307-2 2 218